Citation Nr: 1727226	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1979 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The case was remanded in March 2016 for an addendum opinion regarding whether the Veteran's military service aggravated his psychiatric condition. The case was previously remanded in October 2015 and December 2014 for evidentiary development. All actions ordered by the remands have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The Veteran's PTSD and depressive disorder preexisted service.

2. The Veteran's current psychiatric diagnoses, to include anxiety, depression, and PTSD, were not incurred in nor aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition have not been met. 38 U.S.C.A. §§ 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125.

If a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident. Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R.           § 3.304 (f)(5). Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; or statements from family members, roommates, fellow service members, or clergy. Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources. Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes. 38 C.F.R. § 3.304 (f)(5). In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107 (b). YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In June 2015, a VA examiner diagnosed the Veteran with PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders (5th edition 2013) (DSM-V). The examiner also indicated the Veteran had a diagnosis of unspecified depressive disorder. 

The Veteran contends his PTSD is linked to two in-service stressors. First, his participation in "war games" during his assignment in Germany, which included night-time patrols and ammunition practice, reminded the Veteran of his abusive and traumatic childhood home life. Second, his response to the "war games" resulted in harassment from fellow soldiers, who teased and bullied him, and reminded him of how he was treated by his abusive father after his mother committed suicide.

June 2015, November 2015 and April 2016 VA examination reports indicate the Veteran's PTSD and depression preexisted service. In particular, the reports noted that the Veteran's home life prior to service was traumatic for the Veteran because he discovered his mother's body after she had committed suicide when the Veteran was 14, and his father subsequently became physically abusive towards the Veteran and his siblings. The Veteran reported a history of truancy during school, and alcohol and substance abuse, after his mother's death. 

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The provisions of 38 C.F.R.        § 3.304 (b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry. The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable (obvious or manifest) evidence that the veteran's disability was both preexisting and not aggravated (i.e., increased in severity beyond its natural progression) by service. If this burden is met, then the veteran is not entitled to service connection benefits. However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The March 1979 report of medical history for service entrance indicated the Veteran's psychiatric condition was normal. He reported no depression or excessive worry, no nervous trouble, and no trouble sleeping or loss of memory. No psychiatric conditions were noted prior to entry. Therefore, the presumption of soundness attaches. 

Next, it is necessary to determine if the presumption of soundness is rebutted. The Board finds that there is clear and unmistakable evidence (obvious and manifest) that the Veteran's PTSD and depression both preexisted and was not aggravated by service. The June 2015 VA examiners noted that the Veteran's PTSD diagnosis was related to two stressors, both from the Veteran's childhood. The first stressor noted was finding his dead mother in the basement after she had committed suicide. The second stressor was being blamed for his mother's death by his father, who then psychologically and physically abused him. Both stressors met the criteria for PTSD, but both stressors preexisted service. 

The examiners opined that the in-service stressors of the "war games" and harassment from fellow soldiers were "not of sufficient strength to create a permanent aggravation of his childhood PTSD," although they noted these two stressors could be regarded as "reminders capable of re-stimulating memories from his childhood." The examiners diagnosed the Veteran with PTSD due to childhood trauma and unspecified depressive disorder that were "not regarded as due to any in-service event or occurrence." The examiners noted "the significant traumas for this veteran are the childhood traumas[.]"

In November 2015, one of the June 2015 examiners added that both in-service stressors were considered but were not found to have "sufficient strength to create a permanent aggravation of his childhood PTSD and depression." The examiner opined "it is at least as likely as not that the PTSD and depressive disorder preexisted the [V]eteran's service, and that said disorders were not permanently aggravated beyond their normal progression by service."

In June 2016, the same November 2015 examiner added that the Veteran's childhood traumas "would appear to be sufficient to override a presumption of soundness." In addition, the examiner opined "it is clear and unmistakable that the disorders were not permanently aggravated by his military service." The examiner noted that active duty events "brought back memories" of the Veteran's childhood traumas, but noted that "this would appear to represent instances of triggering and/or flare ups, not permanent aggravation." The examiner reiterated that the in-service stressors did not suffice as PTSD stressors.

The Veteran's PTSD and depressive diagnoses are clinically linked to childhood traumas, not in-service events. In addition, there is no medical evidence that the Veteran's active duty service permanently aggravated his preexisting psychiatric condition. Service treatment records are silent for any mental health complaints, diagnoses or treatment. The Veteran's separation report of medical history did not note any depression or nervous trouble. The Veteran's first documented mental health consult was in January 2010, almost thirty years after separation.

The Board has considered the April 2013 medical opinion of the Veteran's psychiatrist and the August 2013 medical opinion of the Veteran's cognitive therapist. The Veteran's private psychiatrist diagnosed the Veteran with anxiety spectrum disorder and major depressive disorder and noted the Veteran's symptoms were complicated by "a traumatic, dysfunctional home of origin." He did not opine on whether the Veteran's diagnoses were related to or aggravated by his military service. The Veteran's cognitive therapist stated that the Veteran demonstrated PTSD and depression, and that the Veteran "probably did have a traumatic experience while in Germany." She also indicated that, with treatment, the Veteran could be rid of "the bothersome memories of service." Her opinion did not link the Veteran's PTSD or depression to his military service. These opinions are not probative as to whether the Veteran's military service caused or aggravated his psychiatric condition because neither opinion clinically links their diagnoses to in-service events.

However, the June 2015 examiners' opinions are of more probative weight. After reviewing the entire claims file, the examiners opined that the Veteran's current PTSD and depression diagnoses were clinically linked to his childhood traumas and that his service, which might have reminded him of his traumatic childhood home, did not permanently aggravate his PTSD or depressive disorder beyond the normal course of the disorders. Since the Veteran's PTSD and depressive disorders were found to have preexisted service, and no medical evidence indicates that his military service caused or permanently aggravated any of his diagnosed psychiatric conditions, the claim for service connection must be denied.

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for an acquired psychiatric condition is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


